DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yin et al. US 2016/0204856 in view of Gross et al. US 2019/0236162.
Regarding claims 1 and 8, Yin et al. discloses in Fig. 2, an optical transmission system 200, comprising:
 a plurality of nodes interconnected by an optical transmission line (paragraph 0017); 
a network controller (i.e., SDN controller 3), including one or more processors, configured to identify a node or a component in which a failure or performance degradation has occurred based on a node for which a determination unit of the plurality of determination units has detected degradation of the signal quality, the degradation mode, a network topology formed of the plurality of nodes, and information on optical paths set between the plurality of nodes (paragraphs 0017, 0019).
	Yin does not specifically disclose a plurality of determination units, each including one or more processors and configured to detect degradation of signal quality at each of the plurality of nodes, identify time-series data of photophysical properties correlated with time-series data of the signal quality, and determine a degradation mode.
	Gross et al. discloses the well-known determined unit, each including one or more processors and configured to detect degradation of signal quality at each of the plurality of nodes, identify time-series data of photophysical properties correlated with time-series data of the signal quality (paragraphs 0030-0031, 0037), and determine a degradation mode (paragraph 0032, 0048).
	Before the effective filling date of the claimed invention, it would have been obvious to an artisan to include the teaching of Gross in the system of Yin.
	One of ordinary skill in the art would have been motivated to do that in order to determined the fault or failure location in the system more precisely.
Regarding claims 2 and 9, Gross discloses wherein each of the plurality of determination units is configured to, upon detecting degradation of the signal quality, determine a correlation between a photophysical property and the signal quality over a predetermined period of time before and after a detected timing (paragraphs 0025, 0027).
Regarding claims 3 and 10, Gross discloses wherein the determination unit is a node controller 202 configured to manage a node or a component for which degradation of the signal quality has been detected (paragraph 0038).
	Regarding claims 4 and 11, Gross discloses the determination unit (i.e., the processor 202) received the time-series data and transmit the detected signal quality to the system (paragraph 0038).  Thus, it would haven been obvious to an artisan that the determination unit is a transponder provided in a node in which degradation of the signal quality has been detected.

3.	Claims 5-7, 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure.
a.	Li et al. U.S. Publication no. 2019/0310617.  Dequantizing low-resolution IOT signals to produce high accuracy prognostic indications
b.	Hayes et al. U.S. Publication no. 2019/0188192.  Data analysis platform
c.	Vacar et al. U.S. Publication no. 2009/0234484.  Method and apparatus for detecting multiple anomalies in a cluster of components

5.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Dzung D Tran whose telephone number is (571) 272-
3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding
is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
5/6/2022

/Dzung D Tran/
Primary Examiner, Art Unit 2637